Citation Nr: 1429500	
Decision Date: 06/30/14    Archive Date: 07/03/14

DOCKET NO.  09-45 569	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a right elbow disability.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Taylor, Counsel


INTRODUCTION

The Veteran served on active duty from April 1985 to September 2005. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal of rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  The Veteran testified at a May 2011 Board hearing before the undersigned Acting Veterans Law Judge, sitting at the RO; a transcript of that hearing is associated with the claims file. 

In August 2012, the RO issued a rating decision granting service connection for left elbow degenerative joint disease which had previously been on appeal after being denied by the RO's earlier rating decision.  As the Veteran has not appealed either the evaluation or effective date assigned to this disability, this matter is not before the Board.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

As noted in the Board's prior remand, service treatment records reflect complaints of bilateral elbow pain, and service connection was granted for a left elbow disability due to an injury to the left elbow during service.  The Veteran attributes a right elbow disability to service, to include a 20 year history of repeatedly getting into the prone position during service.  

The December 2011 VA examination report shows a diagnosis of degenerative joint disease of the right elbow based on x-ray examination; the November 2012 addendum notes that in the absence of a right elbow injury prior to or during service, arthritis in the right elbow is more likely due to changes of normal wear and tear and normal aging.  The Board finds this opinion inadequate for multiple reasons.  First, the Veteran's assertions of continuity of symptoms during and since service, to include his testimony at his May 2011 Board hearing, were not addressed, to include that the Veteran often had pain and other symptoms in both elbows but elected not to seek sick call treatment secondary to his position as a senior non-commissioned officer and/or due to combat situations.  Service connection on the basis of continuity of symptomatology can be established for the chronic diseases, to include arthritis, as specified at 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  In addition, the opinion does not address the right elbow tendonitis diagnosed on VA examination in January 2006, less than one year after the Veteran's separation from service.  For these reasons, a new VA examination must be conducted.  

Accordingly, the case is REMANDED for the following actions:

1.  Associate with the record the report of x-ray examination of the right elbow referenced in the December 2011 VA examination report.  

2.  Schedule the Veteran for a VA elbow examination by an appropriate medical professional.  The entire claims file, to include all electronic files, must be reviewed by the examiner.  The examiner is to conduct all indicated tests.  The examiner is to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that a right elbow disability, to include arthritis, had its onset during service, within the initial year after separation, or is otherwise related to his active service.  In rendering the opinion, the examiner must consider the Veteran's lay statements regarding the incurrence of his right elbow symptoms, right elbow tendonitis diagnosed in 2006, and his statements regarding the continuity of symptomatology since service.

The examination report must include a complete rationale for all opinions expressed.  If the examiner feels that a requested opinion cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

3.  Finally, readjudicate the appeal.  If the benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.  

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  All claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
J. MACIEROWSKI KIRBY
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



